DEFINITIVE AGREEMENT




FOR THE EXCHANGE OF COMMON STOCK







The Letter of Intent entered into on 1st day of July, 2013 and filed with a
closing date of 30th day of September, 2013 between Uniwell Electronic
Corporation, and Analytica Bioenergy Inc. (Taiwan). Unforeseen matters delayed
the LOI closing on September 30, 2013 (the closing date). All matters  have been
covered, the Definitive Agreement was finalized by Analytica Bio-Energy Corp.
(The Delaware Corporation) with its office located at 1896 Stoneybrook Court,
Mississauga, Ontario, Canada L5L 3W2 formally (Uniwell Electronic Corporation)
and Analytica Bio-Energy Corp. (hereinafter referred to as “The Buyers") and ,
Kevin Wu, representing Analytica Bioenergy, Inc. and Shareholders of  Analytica
Bioenergy, Inc. Taiwan (hereinafter referred to as “The Sellers") The Buyers
will receive from The Sellers One Hundred Percent (100%) interest in all Rights
and Assets owned by The Sellers in said company. The Assets to be transferred to
The Buyers from The Sellers shall be effective as of the Definitive Closing date
stated herein.




THE PARTIES HERETO AGREE AS FOLLOWS: ARTICLE I

THE DEFINITIVE CLOSING DATE:

 

Transfer of Securities shall be February 28, 2014




Subject to the terms and conditions of this Agreement, “The Buyers” agrees to
deliver, and "The Sellers" agrees to accept delivery of Common Shares of
 Analytica Bio-Energy Corp., a Delaware Corporation, details as defined herein
in Article II sections 201 and 202.




ARTICLE II Representations and Warranties

The Sellers, jointly and severally represent and warrant to "The Buyers" that
the following shall be true and correct in all respects as of the closing (as
defined in Article V of this Agreement).




2.01 Organization. The Buyers, represents the Shareholders of  Analytica
Bio-Energy Corp., a Corporation duly organized, validly existing, and in good
standing under the laws of The State Of Delaware, has all necessary corporate
powers to own properties and carry on a business, and is duly qualified to do
business and is in good standing in The State Of Delaware. All actions taken by
The Buyers, the Incorporators, Directors and/or Shareholders of said company
have been valid and in accordance with the laws of The State of Delaware.




2.02 Capital. The authorized capital stock of Analytica Bio-Energy Corp., is
50,000,000 shares of common stock, $0.001 par value. The Buyers will have
delivered to The Sellers from Treasury 8,000,000

Common Shares at closing. The shares to be delivered by The Sellers will bear a
144 Legion on each

certificate delivered. All transfers will be done in a lawful transaction and in
accordance with The State Of Delaware Corporate Law. At closing, there will be
no outstanding subscriptions, options, rights, warrants, convertible securities,
or other agreements or commitments obligating The Buyers to issue any additional
shares to The Sellers.





--------------------------------------------------------------------------------

2.03 Liabilities. The Sellers do not have any debt, liability, or obligation
other as stated in the financial statements as provide,  of any nature, whether
accrued, absolute, contingent, or otherwise, and whether due or to become due,
that is not reflected in the company's balance sheet at time of closing. There
is no dispute of any kind between the company and any third party, and no such
dispute will exist at the closing of this Agreement.




2.04 Ability to Carry Out Obligations. The Sellers have the right, power, and
authority to enter into, and perform their obligations under this Agreement. The
execution and delivery of this Agreement by The Sellers and the performance by
their obligations hereunder will not cause, constitute, or conflict with or
result in (a) any breach or violation or any of the provisions of or constitute
a default under any license, indenture, mortgage, charter, instrument, articles
of incorporation, bylaw, or other agreement or

instrument to which the company or the Shareholders are a party, or by which
they may be bound, nor will any consents or authorizations of any party other
than those hereto be required, (b) an event that would cause the company to be
liable to any party, or (c) an event that would result in the creation or
imposition of any lien, charge, or encumbrance on any asset of the company or
upon the securities of the company to be delivered to "The Buyers".




2.05 Full Disclosure, None of the representations and warranties made by The
Sellers, or in any certificate or memorandum furnished or to be furnished by The
Sellers or on their behalf, contains or will contain any untrue statement of a
material fact which would be misleading.




2.06 Compliance with Laws. Each party has complied with, and is not in violation
of any federal, state, or local statute, law, and/or regulation pertaining to
the company. The company has complied with all federal and state securities laws
in connection with the offer, sale and distribution of its securities.




2.07 Litigation. The Sellers are not (and has not been) a party to any lawsuit,
action, arbitration, or legal, administrative, or other proceeding, or pending
governmental investigation. To the best knowledge of the Shareholders, there is
no basis for any such action or proceeding and no such action or proceeding is
threatened against the company is not subject to or in default with respect to
any order, writ, injunction, or decree of any federal, state, local, or foreign
court, department agency, or instrumentality.




ARTICLE III Investment Intent

3.01 The Common Shares issued by Analytica Bio-Energy Corp. to be delivered to
The Sellers pursuant to this Agreement will bear a 144 Legend and may not be
sold, pledged, assigned, hypothecate or otherwise transferred, with or without
consideration prior to registration.




ARTICLE IV Remedies

4.01  Any controversy or claim arising out of, or relating to, this Agreement,
or the making, performance, or interpretation thereof, shall be settled by the
co-operation of each party to reach an agreeable solution that fits all parties.




4.02   Indemnification. The Parties, jointly and severally agree to indemnify
the other against all actual losses, damages and expenses caused by Any material
breach of this Agreement or any material misrepresentation contained herein or;
(ii) any misstatement of a material fact or omission to state a material fact
required to be stated herein or necessary to make the statements herein not
misleading.





--------------------------------------------------------------------------------







Miscellaneous

ARTICLE V




5.01 Captions and Headings. The Article and paragraph headings throughout this
Agreement are for convenience and reference only, and shall in no way be deemed
to define, limit, or add to the meaning of any provision of this Agreement.




5.02 No Oral Change. This Agreement and any provision hereof, may not be waived,
changed, modified, or discharged orally, but only by an agreement in writing
signed by the party against whom enforcement

of any waiver, change, modification, or discharge is sought.




5.03 Non Waiver. Except as otherwise expressly provided herein, no waiver of any
covenant, condition, or provision of this Agreement shall be deemed to have been
made unless expressly in writing and signed by the party against whom such
waiver is charged; and (i) the failure of any party to insist in anyone or more
cases upon the performance of any of the provisions, covenants, or conditions of
this Agreement or to exercise any option herein contained shall not be construed
as a waiver or relinquishment for the future of any such provisions, covenants,
or conditions, (ii) the acceptance of performance of anything required by this
Agreement to be performed with knowledge of the breach or failure of a covenant
condition, or provision hereof shall not be deemed a waiver of such breach or
failure, and (iii) no waiver by any party of one breach by another party shall
be construed as a waiver with respect to any other or subsequent breach.




5.04 Time of Essence. Time is of the essence of this Agreement and of each and
every provision hereof.




5.05 Entire Agreement. This Agreement contains the entire Agreement and
understanding between the parties hereto, and supersedes all prior agreements
and understandings.




5.06 Counterparts. This Agreement may be executed simultaneously in one or more
counterparts each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.




5.07 Notices. All notices, requests, demands, and other communications under
this Agreement shall be in writing and shall be deemed to have been duly given
on the date of service if sent by e-mail personally to the party to whom notice
is to be given, or if mailed on the third day after mailing if mailed to the
party to whom notice is to be given, by first class mail, registered or
certified postage prepaid, and properly addressed as follows:




The Sellers:




Kevin WU

Analytica Bioenergy Inc.

6th Floor, 143

Cheng Gong Road, Sec. 4

Nei Hu District, Taipei Taiwan




The Buyers




Luiz Brasil

Analytica Bio-Energy Corp.,

1896 Stoneybrook Court,

Mississauga, Ontario, Canada L5L 3W2





--------------------------------------------------------------------------------

5.08 Binding Effect. This Agreement shall inure to and be binding upon the
heirs, executors, personal representatives, successors and assigns of each of
the parties to this Agreement.




5.09 Effect of Closing. All representations, warranties, covenants, and
agreements of the parties contained in this Agreement, or in any instrument,
certificate, opinion, or other writing provided for in it, shall be true and
correct as of the closing and shall, survive the closing of this Agreement.




5.10 Mutual Cooperation. The parties hereto shall cooperate with each other to
achieve the purpose of this Agreement, and shall execute such other and further
documents and take such other and further actions as may be necessary or
convenient to effect the transaction described herein.




AGREED AND ACCEPTED as of the date first above written.




The Sellers




s/s




Kevin WU




s/s




Kevin Wu,

Analytica Bioenergy Inc. Authorized to Bind the Company




The Buyers




s/s







Luiz Brasil, President

Analytica Bio-Energy Corp.,


